Dissenting Opinion by
Mr. Justice Musmanno:
We have said many times that “Contributory negligence, may be declared .as a matter of. law only when it is so clearly revealed that fair and reasonable..persons cannot disagree as to its existence??. .(Silfies, Admrx. v. American Stores Co., 357 Pa. 176). My reading, of the record in this case does not convince me that fair and.reasonable persons ..cannot, differ as. to *439whether Charles DeFonde was guilty of contributory negligence.
I see no point to be gained by quoting at length from the transcript of testimony, but I cannot help but feel that justice faltered when the jury was denied the opportunity to pass upon the factual issue which was raised by the witnesses as they recalled the happening of the tragic event which resulted in this lawsuit.